DETAILED ACTION
	Claims 1-20 have been considered for patentability. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/229793 and Application No. 15/830240, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, applicant claims “a Microsoft Windows operating system” and associated features that are not present in the above parent applications.  The above features do not appear until application 16/401370, which was filed on 05/02/2019.  Accordingly, this application will be given a priority date of 05/02/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 9,836,084. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,353,431. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,353,431. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1, 12, 13 and 20 contains the trademark/trade name Microsoft Windows and/or Android.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an operating system and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitt III et al. (US Publication 2014/0185215) in view of Bathiche et al. (US Publication 2015/0268699). 
In re Claim 1, Whitt III discloses a two-in-one tablet computer, comprising: a tablet 102, comprising a microprocessor 2204 (paragraph 0110), a memory 2212, a touchscreen 2208 (paragraph 0112), a solid-state disk drive 2212 (paragraph 0111), a primary battery (paragraphs 0091-0092), and an operating system 2204 (paragraph 0110); a detachable keyboard 104, 
Whitt III does not explicitly disclose a software monitor comprising instructions to determine that the detachable keyboard has been unsnapped from the tablet, and perform a software decoupling.  However, providing such is not new.  For example, Bathiche discloses a software monitor comprising instructions to determine that the detachable keyboard has been unsnapped from the tablet, and perform a software decoupling.  Bathiche, paragraphs 0034-0036, 0055, 0060, 0065, 0074 (e.g. “techniques may alter or cease communication between the lockable display and the device providing content … controller 110 may, responsive to powering an actuator to release a device from a lockable display, alter or cease a communication between the device and the display or turn off the lockable display or cease its presentation of content … these methods may be implemented in hardware … firmware, software … .”).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have substituted a magnetic hinge and software monitoring, like that disclosed in Bathiche, with the magnetic hinge disclosed in Whitt III so as to allow for greater control over when the tablet is detached from the keyboard so as to protect inadvertent detaching which could disrupt information transfer between the tablet and keyboard and harm the tablet or keyboard processing system.  Whitt III does suggest 
In re Claims 2 and 15, Whitt III discloses wherein the magnetic hinge 106 is configured to snap the detachable keyboard 104 to the tablet 102 when the magnetic hinge is close to the tablet. Whitt III paragraph 0055 (furthermore if not disclosed it is inherent with magnets that as they approach they attract).
In re Claim 3, Whitt III as modified by Bathiche discloses wherein the software monitor further comprises instructions to detect that the detachable keyboard (104 in Whitt III) has been snapped to the tablet (102 in Whitt III) and perform a software coupling (Bathiche, paragraphs 0034-0036, 0055, 0060, 0065, 0074).  
In re Claims 4 and 16, Whitt III discloses wherein the detachable keyboard 104 comprises a secondary processor 2218.  
In re Claims 5, 6, 7, 17, 18 and 19, Whitt III discloses wherein the keyboard 104 may comprise various modules 2218 and may comprise a secondary or auxiliary battery source (paragraphs 0053, 0091-0092 disclosing auxiliary power going from the keyboard to the tablet) and thus in many ways functions as a main housing of a laptop (and therefore is very suggestive that other features common to main housings of laptops may be incorporated therein).  However, Whitt III does not explicitly disclose wherein the keyboard comprises secondary memory, secondary storage or a mouse trackpad.  However, the examiner takes official notice of facts outside the record that providing a memory, storage and/or mouse trackpad was very well known in the art of portable electronics at a time just before the effective filing date of the application and to have incorporated such features into the keyboard as disclosed in Whitt III would have been 
In re Claims 8, 9 and 11, Bathiche discloses wherein the software monitor is to perform the software decoupling after a timeout.  Bathiche, paragraphs 0055 and 0060 (e.g. prompting a user for authentication). 
In re Claim 10, Whitt III discloses a tablet computer 102, comprising: a processor 2204 (paragraph 0110); a solid state storage 2212 (paragraph 0111); a memory 2212; a touchscreen 2208 (paragraph 0112); an operating system 2204 (paragraph 0110); a mechanical magnetic interface 106 to receive a companion keyboard 104.  
Whitt III does not explicitly disclose a software monitor to determine that the companion keyboard has been attached or detached, and perform a corresponding software couple or uncouple for the companion keyboard.  However, providing such is not new.  For example, Bathiche discloses a software monitor comprising instructions to determine that the detachable keyboard has been unsnapped from the tablet, and perform a software decoupling.  Bathiche, paragraphs 0034-0036, 0055, 0060, 0065, 0074 (e.g. “techniques may alter or cease communication between the lockable display and the device providing content … controller 110 may, responsive to powering an actuator to release a device from a lockable display, alter or cease a communication between the device and the display or turn off the lockable display or cease its presentation of content … these methods may be implemented in hardware … firmware, software … .”).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have 
In re Claims 12, 13 and 20, Whitt III discloses an operating system 2204 (paragraph 0110). 
In re Claim 14, Whitt III discloses a convertible tablet computing system, comprising: a tablet 102 comprising a processor 2204 (paragraph 0110), a solid state storage 2212 (paragraph 0111), a memory 2212, a touchscreen 2208 (paragraph 0112), and an operating system 2204 (paragraph 0110); a companion keyboard 104 comprising a magnetic hinge 106 to detachably mechanically couple to the tablet 102, wherein the magnet hinge is selected to detach responsive to a one-handed human pull and attach when near the tablet (paragraph 0088).
Whitt III does not explicitly disclose instructions encoded within the storage to provide a software monitor to determine that the companion keyboard has been attached or detached, and after a threshold time perform a corresponding software couple or uncouple of the companion keyboard.  However, providing such is not new.  For example, Bathiche discloses instructions encoded within a storage to provide a software monitor to determine that the companion device has been attached or detached, and after a threshold time perform a corresponding software couple or uncouple of the companion keyboard.  Bathiche, paragraphs 0034-0036, 0055, 0060, 0065, 0074 (e.g. “techniques may alter or cease communication between the lockable display and the device providing content … controller 110 may, responsive to powering an actuator to release a device from a lockable display, alter or cease a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841